DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable Tokuda et al. (US20170000581), and further in view of Hovis et al. (US20180231428) and Sarashina et al. (US 5948466). 
As to claim 1.   Tokuda et al. disclose an article of manufacture (see e.g. apparatus using clustering fiducial markers for automatic detection and registration  in abstract, By either clustering fiducial markers having a different number, size, shape, configuration, or material property in abstract )comprising:

    PNG
    media_image1.png
    568
    564
    media_image1.png
    Greyscale

a first hole (see e.g. any one of the hole in Fig 6a-6d qualify to be the first hole) in a first portion (each cluster in Tokuda et al. corresponds to a first portion, a second portion, and a third portion and etc, wherein Fig 6b-6c both has 4 clusters) of a first material (base materials of image detecting device) composing the article of manufacture, wherein the first hole in the first portion of the first material is defined, at least in part, by a first portion of a first surface, wherein the first surface establishes (ii) a first surface volume(as seen in Fig 6c, 6b, each fiducial mark in each cluster has different size, as the result will have different volume 
Tokuda et al. discloses the clusters may contain different shaped fiducials.  As exemplified in FIG. 6c, the fiducial frame has four different clusters, where the shape of the fiducial is a sphere, an ellipse (oblate, prolate, or trioaxial), a cylinder, or a tube (e.g., forming a ring, a spiral, etc.).  In some embodiments, different shaped cylinders, tall or short, may be used as distinct shapes (see e.g. Par. 67). Tokuda et al. discloses in some embodiments, the clusters may contain two or more of these differences.  For example, some clusters could have different sized fiducial markers and other could have different shaped fiducial markers (see e.g. Par. 70). Tokuda et al. further discloses the arrangement of the fiducial markers can be modified or have different configurations suggested in abstract and Par. 8. Thus fiducial mark have combined effect of different shape, different size, different depth will be have a combined different surface volume to each other fiducial mark.);
a second hole (see e.g. any one of the hole in Fig 6a-6d qualify to be the 2nd hole) in a second portion (each cluster in Tokuda et al. corresponds to a first portion, a second portion, and a third portion and etc, wherein Fig 6b-6c both has 4 clusters) of the first material composing the article of manufacture, wherein the second hole in the second portion of the first material is defined, at least in part, by a second portion of a second surface, wherein the second surface establishes (ii) a second surface volume(as seen in Fig 6c, 6b, each fiducial mark in each cluster has different characteristics in Par. 70, thus it would have also been obvious for a person with ordinary skills in the art to design the holes to also have different volume in regards to volume characteristics. Each hole will have each own distinct volume and have sufficient difference in order to be clearly distinguished in the image data(see e.g. Par. 66). 
Tokuda et al. discloses the clusters may contain different shaped fiducials.  As exemplified in FIG. 6c, the fiducial frame has four different clusters, where the shape of the fiducial is a sphere, an ellipse (oblate, prolate, or trioaxial), a cylinder, or a tube tall or short, may be used as distinct shapes (see e.g. Par. 67). Tokuda et al. discloses in some embodiments, the clusters may contain two or more of these differences.  For example, some clusters could have different sized fiducial markers and other could have different shaped fiducial markers (see e.g. Par. 70). Tokuda et al. further discloses the arrangement of the fiducial markers can be modified or have different configurations suggested in abstract and Par. 8. Thus fiducial mark have combined effect of different shape, different size, different depth will be have a combined different surface volume to each other fiducial mark); and
a third hole in a third portion of the first material composing the article of manufacture, wherein the third hole in the third portion of the first material is defined, at least in part, by a third portion of a third surface, wherein the third surface establishes ((ii) a third surface volume (see above discussion, as seen in Fig 6c, 6b, each fiducial mark in each cluster has different size, as the result will have different volume.
Tokuda et al. discloses the clusters may contain different shaped fiducials.  As exemplified in FIG. 6c, the fiducial frame has four different clusters, where the shape of the fiducial is a sphere, an ellipse (oblate, prolate, or trioaxial), a cylinder, or a tube (e.g., forming a ring, a spiral, etc.).  In some embodiments, different shaped cylinders, including tall or short, may be used as distinct shapes (see e.g. Par. 67). Tokuda et al. discloses in some embodiments, the clusters may contain two or more of these differences.  For example, some clusters could have different sized fiducial markers and other could have different shaped fiducial markers (see e.g. Par. 70). Tokuda et al. further discloses the arrangement of the fiducial markers can be modified or have combined effect of different shape, different size, different depth will be have a combined different surface volume to each other fidicial mark). 
Tokuda et al. discloses each fiducial mark in each cluster has different characteristics in Par. 70, thus it would have also been obvious for a person with ordinary skills in the art to design the holes to also have different volume in regards to volume characteristics. Each hole will have each own distinct volume and have sufficient difference in order to be clearly distinguished in the image data(see e.g. Par. 66). Tokuda et al. discloses "distinguishable" as used in the context of distinguishing clusters of fiducial markers means that the configuration (number, size, shape, configuration, or material property) of the various clusters can be differentiated from each of the other clusters with a certainty of at least to establish one-to-one correspondences between clusters of markers on the physical frame and those detected on the image in Par. 144.; and
Tokuda et al. does not discloses first hole is tangible conical including a first apex, second hole is tangible conical including a second apex, third hole are is tangible conical including a third apex. 
Tokuda et al. does not discloses a coating of a second material that fills, at least partially, the first hole such that the coating prevents the mating surface of a conical probe from fitting with the first tangible conical surface;
wherein the first conical apex, the second conical apex, and the third conical apex are non-collinear; and

Hovis et al. (US20180231428) disclose an array of fiducial markers (see e.g. abstract Fig 5, fiducial markers 12 in Fig 7), the fiducial marker 12can have various shapes including conical that has apex (see e.g. Fig 7).  

    PNG
    media_image2.png
    834
    677
    media_image2.png
    Greyscale


In the instant application, Tangible Conical Surface--For the purposes of this specification, the term "tangible conical surface" is defined as a three-dimensional tangible surface that establishes the spatial parameters of (i) a cone, (ii) conical apex, (iii) a conical axis, (iv) a conical-surface area, and (v) a conical-surface volume in Par. 128. 
Thus Tokuda et al. in view of Hovis et al discloses first hole, second hole, third hole are tangible conical. 
Regarding claim limitation of “wherein the first conical apex, the second conical apex, and the third conical apex are non-collinear; and
wherein the first conical-surface volume does not equal the second conical-surface volume.”

Tokuda et al. discloses the clusters may contain different shaped fiducials.  As exemplified in FIG. 6c, the fiducial frame has four different clusters, where the shape of the fiducial is a sphere, an ellipse (oblate, prolate, or trioaxial), a cylinder, or a tube (e.g., forming a ring, a spiral, etc.).  In some embodiments, different shaped cylinders, including tall or short, may be used as distinct shapes (see e.g. Par. 67). Tokuda et al. discloses in some embodiments, the clusters may contain two or more of these differences.  For example, some clusters could have different sized fiducial markers and other could have different shaped fiducial markers (see e.g. Par. 70). Tokuda et al. further discloses the arrangement of the fiducial markers can be modified or have different configurations suggested in abstract and Par. 8. 
It would have been obvious for a person with ordinary skills in the art to further modify the first conical apex, the second conical apex, and the third conical apex of Tokuda et al. in view of Hovis et al. to include both tall and short as taught and suggested by Tokuda et al. and resulted non-collinear conical apexes. It would also have been obvious for a person with ordinary skills in the art to modify the size of the conical fiducial marks in Tokuda in view of Hovis et al. to be different as taught and suggested by Hovis. More importantly, as seen in Fig 6c, 6b, each fiducial mark in each 
Tokuda et al. discloses "distinguishable" as used in the context of distinguishing clusters of fiducial markers means that the configuration (number, size, shape, configuration, or material property) of the various clusters can be differentiated from each of the other clusters with a certainty of at least to establish one-to-one correspondences between clusters of markers on the physical frame and those detected on the image in Par. 144. As the result, all the marks have different size and resulted different volume. 
Thus the claim limitation of “wherein the first conical apex, the second conical apex, and the third conical apex are non-collinear; and
wherein the first conical-surface volume does not equal the second conical-surface volume.” Is met. 
Tokuda et al. in view of Hovis et al. does not disclose a coating of a second material that fills, at least partially, the first hole such that the coating prevents the mating surface of a conical probe from fitting with the first tangible conical surface;
Sarashina et al. (US5948466) discloses fiducial mark in a resin stencil can be a blind hole filled with resin 6, or through hole filled with resin 11 as shown in below figures. Sarashina et al. discloses the by using a resin with different color of the stencil 

    PNG
    media_image3.png
    178
    391
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    171
    428
    media_image4.png
    Greyscale

Both Tokuda et al. in view of Hovis et al. and Sarashina et al. are analogous in the field of fiducial mark, it would have been obvious for a person with ordinary skills in the art to fill the hole of Tokuda et al. in view of Hovis et al. with a different colored resin than the base substrate wherein the marks are located as taught by Sarashina et al. in order to enable the fiducial marks to be easily recognized due to the color difference as suggested by Sarashina et al. (see e.g. line 30-35 in column 4)
As to claim 2.    Tokuda et al. in view of Hovis et al. and Sarashina et al. discloses the article of manufacture of claim 1:
wherein the second conical-surface volume does not equal the third conical-surface volume; and
wherein the first conical-surface volume does not equal the third conical-surface volume (see e.g. see discussion of claim 1, in particular, Tokuda et al. discloses For example, some clusters could have different sized fiducial markers and other could have different shaped fiducial markers (see e.g. Par. 70). As seen in Fig 6c, 6b, each fiducial mark in each cluster has different characteristics in Par. 70, thus it would have also been obvious for a person with ordinary skills in the art to design the holes to also have different volume in regards to volume characteristics. Each hole will have each 
Tokuda et al. discloses "distinguishable" as used in the context of distinguishing clusters of fiducial markers means that the configuration (number, size, shape, configuration, or material property) of the various clusters can be differentiated from each of the other clusters with a certainty of at least to establish one-to-one correspondences between clusters of markers on the physical frame and those detected on the image in Par. 144.
As to claim 3.    Tokuda et al. in view of Hovis et al. and Sarashina et al. discloses the article of manufacture of claim 1:
wherein the first tangible conical surface also establishes (iii) a first conical axis; wherein the second tangible conical surface also establishes (iii) a second conical axis; and wherein the first conical axis and the second conical axis are non-parallel (see e.g. Tokuda et al. discloses arrangement of Tokuda et al. further discloses the arrangement of the fiducial markers can be modified or have different configurations suggested in abstract and Par. 8, Fig 6. Thus it would have been obvious for a person with ordinary skills in the art to modify the axis of the marker as how the marker are arranged in order to meet the detection requirement).
Each fiducial mark in each cluster has different characteristics in Par. 70, thus it would have also been obvious for a person with ordinary skills in the art to design the holes to also have different conical axis in regards to location and angle characteristics. Each hole will have each own distinct axis and have sufficient difference in order to be clearly distinguished in the image data(see e.g. Par. 66).). 

As to claim 4.    Tokuda et al. in view of Hovis et al. and Sarashina et al. discloses article of manufacture of claim 3 wherein the first conical axis and the second conical axis are skew(see discussion of claim 1, 3. In particular, Tokuda et al. discloses in some embodiments, different shaped cylinders, including tall or short, may be used as distinct shapes (see e.g. Par. 67), Tokuda et al. further discloses the arrangement of the fiducial markers can be modified or have different configurations suggested in abstract and Par. 8, Fig 6). Tokuda et al. discloses in some embodiments, the clusters may contain two or more of these differences, with the combination of height and arrangement difference, claim limitation is met. 
Each fiducial mark in each cluster has different characteristics in Par. 70, thus it would have also been obvious for a person with ordinary skills in the art to design the holes to also have different conical axis in regards to x direction characteristics. Each hole will have each own distinct axis direction and have sufficient difference in order to be clearly distinguished in the image data(see e.g. Par. 66).). 
Tokuda et al. discloses "distinguishable" as used in the context of distinguishing clusters of fiducial markers means that the configuration (number, size, shape, configuration, or material property) of the various clusters can be differentiated from 
As to claim 5.    Tokuda et al. in view of Hovis et al. and Sarashina et al. discloses the article of manufacture of claim 3:
wherein the third tangible conical surface also establishes (iii) a third conical axis; wherein the first conical axis and the third conical axis are non-parallel; and wherein the second conical axis and the third conical axis are non-parallel (see e.g. discussion of claim 1, 3, Fig 6c of Tokuda et al.).
Each fiducial mark in each cluster has different characteristics in Par. 70, thus it would have also been obvious for a person with ordinary skills in the art to design the holes to also have different conical axis in regards to x direction characteristics. Each hole will have each own distinct axis direction and have sufficient difference in order to be clearly distinguished in the image data(see e.g. Par. 66).). 
Tokuda et al. discloses "distinguishable" as used in the context of distinguishing clusters of fiducial markers means that the configuration (number, size, shape, configuration, or material property) of the various clusters can be differentiated from each of the other clusters with a certainty of at least to establish one-to-one correspondences between clusters of markers on the physical frame and those detected on the image in Par. 144.
As to claim 6.    Tokuda et al. in view of Hovis et al. and Sarashina et al. discloses the article of manufacture of claim 1 further comprising:

    PNG
    media_image1.png
    568
    564
    media_image1.png
    Greyscale

a fourth hole in a fourth portion of the first material composing the article of manufacture, wherein the fourth hole is defined(see discussion of claim 1, above figure), at least in part, by a fourth portion of a fourth tangible conical surface, wherein the fourth tangible conical surface defines a fourth conical apex (see e.g. The number of fiducial markers and number of clusters created can be defined based on the required quality of registration required for the particular application in Par. 48, Fig 6a); and
wherein the first conical apex, the second conical apex, the third conical apex, and the fourth conical apex are non-coplanar (see e.g. discussion of claim 1).
As to claim 7.    Tokuda et al. in view of Hovis et al. and Sarashina et al. discloses the article of manufacture of claim 1:
wherein the first hole in the first portion of the first material is a blind hole; and wherein the coating fully fills the first hole (see below Fig in Sarashina et al.).
                            
    PNG
    media_image3.png
    178
    391
    media_image3.png
    Greyscale

As to claim 8.    Tokuda et al. in view of Hovis et al. and Sarashina et al. discloses he article of manufacture of claim 1:
wherein the first hole in the first portion of the first material is a through hole; and wherein the coating fully occludes the first hole (see e.g. Sarashina et al. discloses it is long known that when a through hole is needed, the coating will full occludes the hole)

    PNG
    media_image4.png
    171
    428
    media_image4.png
    Greyscale

As to claim 9.    Tokuda et al. in view of Hovis et al. and Sarashina et al. discloses the article of manufacture of claim 1:
wherein the third tangible conical surface also establishes (iii) a third conical-surface area; wherein the first conical-surface area does not equal the third conical-surface area; and wherein the first conical-surface area does not equal the second conical-surface area (see discussion of claim 1, in particular, Tokuda et al. discloses some clusters could have different sized fiducial markers and other could have different shaped fiducial markers or combined difference characteristics (see e.g. Par. 70). As seen in Fig 6c, 6b, each fiducial mark in each cluster has different characteristics in Par. 70, thus it would have also been obvious for a person with ordinary skills in the art to design the holes to also have different surface area in regards to surface area characteristics. Each hole will have each own distinct surface area and have sufficient difference in order to be clearly distinguished in the image data(see e.g. Par. 66). 
Tokuda et al. discloses "distinguishable" as used in the context of distinguishing clusters of fiducial markers means that the configuration (number, size, shape, configuration, or material property) of the various clusters can be differentiated from each of the other clusters with a certainty of at least to establish one-to-one correspondences between clusters of markers on the physical frame and those detected on the image in Par. 144.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Tokuda et al. (US20170000581), Hovis et al. (US20180231428) and Sarashina et al. (US 5948466), and further in view of Tiwari et al. (US20160311062) and Bettles et al. (US20170060115). 
As to claim 10.    Tokuda et al. in view of Hovis et al. and Sarashina et al. does not discloses the article of manufacture of claim 1 wherein the first material is fiber-reinforced thermoplastic and the second material is paint.

Tiwari et al. (US20160311062) disclose fiducial marker can be used for locating or orienting composite part 22(see e.g. Par. 43), wherein the composite part may be formed of fiber reinforced thermoplastic (see e.g. Par. 64)
Both Tokuda et al. in view of Hovis et al. and Sarashina et al., and Tiwari et al. are analogous in the field of fiducial marker within a resin substrate, it would have been obvious for a person with ordinary skills in the art to modify the substrate or first materials of Tokuda et al. in view of Hovis et al. and Sarashina et al. to be fiber reinforced thermoplastic as taught by Tiwari et al. since fiber reinforced thermoplastic has good desirable mechanical strength and enable the fiducial marker to be used in a variety different applications. 
Tokuda et al. in view of Hovis et al. and Sarashina et al., and Tiwari et al. does not discloses the second materials is paint. However Sarashina et al. discloses when the first materials is made of resin, the second materials is another resin with different color as discussed in claim 1.
Bettles et al. (US20170060115) discloses fiducial mark can be coated by paint to give fiducial mark a distinguishable outline and enable the fiducial mark to be detectable even though the mark is covered with a uniform coating(see e.g. Par. 27, Par. 38). 
Both Tokuda et al. in view of Hovis et al. and Sarashina et al., and Tiwari et al., and Bettles et al. are analogous in the field of color coated fiducial mark, it would have been obvious for a person with ordinary skills in the art to modify the different colored 

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 

Double Patenting
Double patenting rejection are withdrawn because Applicant filed Terminal Disclaimer. 

35 U.S.C. S 103 Rejection of Claims 1-9
Applicant argues nowhere does Tokuda, Hovis or Sarashina teach, suggest or motivate, either alone or in combination with one another, what claim 1 recites — namely, a first hole wherein the first hole is defined, at least in part, by a first portion of a first tangible conical surface that establishes a first conical apex, and wherein the first conical apex, the second conical apex, and the third conical apex are non-collinear.
Applicant argues the hole of the instant application is defined, at least in part, by a portion of a tangible conical surface. The portion of a tangible conical surface is an 
Thereafter, the location of the fiducial reference point - as represented by the location of the apex of the cone - can be determined by probing the portion of the tangible conical surface to determine its spatial parameters. After the spatial parameters of the portion of the tangible conical surface are determined, the spatial parameters of the associated (intangible) cone can be determined. Subsequently, the location of the apex of the cone can be determined as well.
And when the first conical apex, the second conical apex, and the third conical apex are non-collinear. the registration of the associated article of manufacture can be accomplished.
Applicant argues , Tokuda teaches fiducial marker objects that are placed on a medical device. These are not the same as fiducial marks that define holes, as in the instant claim. Because Tokuda fails to teach fiducial marks that define holes, Tokuda also fails to teach a first hole in the first portion of the first material being defined, at least in part, by a first portion of a first tangible conical surface, wherein the first tangible conical surface establishes a first conical apex.
Similarly, Tokuda also fails to teach, suggest or motivate a second hole and a third hole, each with features equivalent to those of the first hole as recited in the instant claim.
And because Tokuda fails to teach a first hole being defined by a first portion of a first tangible conical surface that establishes a first conical apex - and fails to teach similar features for the second and third holes as well - Tokuda further fails to teach that 
In other words, Tokuda teaches that the fiducial markers can be placed into holes on the medical device. Because the fiducial markers in Tokuda are objects that can be placed into holes, the fiducial markers themselves cannot be holes as in the claimed invention.
Examiner respectfully disagrees:
The applicant agrees that the medical device of Tokuda et al. has holes clusters that will corresponds to the matching fiducial marks clusters, but does not agree that Tokuda et al. discloses the claimed 3 holes or non collinear conical apex.
Tokuda et al. discloses medical device that has matching holes that has complemental shapes to the fiducial markers. The instant application also claims article that has holes however instant application names the matching holes of the fiducial marks as the fiducial marks instead. 
Nevertherless how the applicant names the holes, the terminology of fiducial marks of what the applicant is arguing is not claimed in the claims. The applicant is claiming an article has holes. Thus the medical device in Tokuda wherein has holes will meet the claim limitation. 
In more details. Tokuda et al. discloses a medical device may have multiple divots or holes, wherein registration of the device is required by having fiducial markers are placed in either the divots or holes in Par. 48.  Tokuda et al. discloses selecting the uppermost point of each fiducial marker object, calculating a foci, calculating an apex of a cone, for example or similar method.  Such methods are generally known in the art in arrange the fiducial markers comprising a different number, size, shape, wherein the corresponding holes in the medical device which have complementing shapes to matching the corresponding fiducial markers will also be arranged different number, size, shape (see e.g. Par. 8). When the cones of the apex have different height for example, tall of short, the first conical apex, the second conical apex, and the third conical apex are non-collinear.
For the above reason, the applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US20160307847) discloses fiducial marker can be also in frame 110 (see e.g. Par. 88), wherein the frame can be made of fiber reinforced thermoplastic (see e.g. Par. 94). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783              

/SAMIR SHAH/Primary Examiner, Art Unit 1787